Order, Supreme Court, New York County (Robert Lippmann, J.), entered on or about July 27, 1995, which granted defendant’s motion for summary judgment dismissing the complaint, unanimously affirmed, without costs.
The only eyewitness evidence here was that of an onlooker who testified that defendant’s bus was traveling at a normal speed when plaintiff was suddenly pushed under its rear wheel by an assailant. Plaintiff herself admitted that she was dazed and confused at the time, and her testimony offered no evidence of negligence on defendant’s part. No issues of fact having been raised as to defendant’s negligence, it was properly granted summary judgment. Concur—Sullivan, J. P., Ellerin, Ross, Tom and Mazzarelli, JJ.